Citation Nr: 9907708	
Decision Date: 03/23/99    Archive Date: 03/31/99

DOCKET NO.  96-27 812	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tsopei Robinson, Associate Counsel


INTRODUCTION

The veteran had active duty from July 1969 to July 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 1995 rating determination of a 
Department of Veterans Affairs (VA) Regional Office (RO).  

The Board notes that the veteran failed to report for a 
Travel Board hearing scheduled in February 1998 in connection 
with his claim, and is presumed to have withdrawn his hearing 
request.  See 38 C.F.R. § 20.704(d) (1998).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran has no awards or decorations denoting 
engagement in combat with the enemy or direct combat 
participation during his active service in the Republic of 
Vietnam.

3.  There is no credible supporting evidence of an inservice 
stressor to support the diagnosis of PTSD.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by the veteran's 
period of active military service.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 1991); 38 C.F.R. §§ 3.303, 3.304(f) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The allegations of stressors during active service and the 
post-service medical diagnoses relating PTSD to service 
render the veteran's claim well grounded. 38 U.S.C.A. § 
5107(a); Gaines v. West, 11 Vet. App. 353, 357 (1998); Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990).  VA has a duty to 
assist the veteran in the development of facts pertinent to 
his claim.

The veteran has reported treatment at a veterans center from 
1992 to 1997.  Some of these records are not part of the 
claims folder.  The record reflects that the RO requested 
that the veteran complete a release form so that those 
records could be obtained, but the RO received no response 
from the veteran.  The veteran has provided no further 
details pertaining to the claimed events and the RO has 
requested supporting information from all available sources 
identified.  The RO would not be able to request additional 
information from the veteran since the record reflects that 
he has moved and had left no forwarding address.  Efforts to 
obtain a current address from his representative have been 
unsuccessful.  The Board finds that all relevant evidence 
necessary for an equitable disposition of the veteran's 
appeal has been obtained or requested.  The Board finds that 
the duty to assist the veteran has been satisfied. 38 
U.S.C.A. § 5107(a).

Factual Background

The service medical records do not contain findings referable 
to a psychiatric disorder, or evidence indicating treatment 
for related symptoms.  The post-service medical evidence does 
not show a medical diagnosis of a psychiatric disorder during 
the veteran's initial post-service year.

The veteran's service personnel records show that he served 
in Vietnam from July 1970 to July 1971.  His principal duty 
during this period was as a heavy vehicle driver.  He served 
with the 223rd Support and Service Company from July 1970 to 
June 1971, and with HHC, 11th CAG, 1st Avn., Bde. thereafter.  

The post-service medical evidence includes VA clinical 
records dated from April 1991 through November 1995.

In June 1994, the veteran presented his claim for PTSD.  The 
veteran reported that he enlisted in the United States Army 
after graduation from high school.  The veteran received 
basic training, additional military experience, and training 
as a heavy vehicle operator.  In July 1971, the veteran was 
sent to Vietnam.  The veteran reports that he served as a 
truck driver in a combat zone and has PTSD as a result of his 
experiences in Vietnam.

Outpatient treatment records from a veteran's center dated 
from April 1991 to August 1994, show that in April 1991 the 
veteran was diagnosed as having PTSD, alcohol abuse, and 
possible personality disorder.  Additional records dated from 
June 1991 to August 1994 show that the veteran was involved 
in group therapy for depression, anger, alienation, stress, 
and marital problems.  

A VA hospital report dated in April 1994 shows that the 
veteran presented with characteristic symptoms of PTSD and 
depression.  It was noted that the veteran experienced 
flashbacks, insomnia, and occasional brief dissociation.  The 
veteran received psychiatric medication and made significant 
improvement.  On discharge, there were no dreams, nightmares, 
or flashbacks noted.  The diagnosis was PTSD.

A VA hospital report dated in June 1994 shows that the 
veteran returned to the hospital to enter the PTSD program.  
The veteran had some trouble concentrating, but maintained 
some insight and fair judgment.  The veteran reported 
nightmares nightly.  He also reported that rain, low flying 
jets, and helicopters triggered his flashbacks.  The veteran 
entered the PTSD program and did well throughout the program.  

During an August 1994 VA social and industrial survey, the 
veteran reported that his first locale in Vietnam was a 
"secure area" where he was only shot at once while on guard 
duty.  He reported that he experienced overwhelming fear 
during his first three months due to the bizarre world in 
which he found himself.  He also related that he was bothered 
by a constant fear of having his throat slit by a Vietcong 
while he slept.  He reported that while driving a truck 
during a monsoon rain, he struck a man on a motorcycle and 
was immediately surrounded by ARVN forces.  The veteran 
reported that he witnessed two men "fly through the air" 
from the impact of rocket.  Neither of the men was seriously 
hurt, but the image was stamped upon the veteran's 
consciousness.  The veteran reported that he witnessed a 
helicopter take off and lose a blade, striking and killing 
some ARVN troops.

The veteran also reported witnessing a mother and daughter 
"blowing themselves up" near the prison camp for captured 
Vietcong.  The veteran reported that he felt detached and 
estranged from others.  Also reported were hypervigilance, 
irritability, and outbursts of anger.  The examiner commented 
that the veteran had been suffering from symptoms fulfilling 
the diagnostic criteria for PTSD for decades.  She noted that 
treatment had been somewhat helpful, but had not made 
significant progress.  The examiner noted that the veteran 
seemed to be thoroughly disabled by the psychological 
aftermath of the Vietnam conflict.  

The veteran was accorded a VA psychiatric examination in 
January 1995.  At that time, he essentially reported the same 
stressors noted in the August 1994 social industrial survey.  
The veteran reported that following his separation from 
service he primarily worked as a truck driver.  Since his 
discharge he had frequently gotten into fights at bars, 
saloons, and truck stops. 

On examination, the veteran's memory for recent and remote 
events was good. There was no obvious depression or anxiety 
noted.  The veteran's manner was "glibby," semi-humorous, 
and offhand during three-quarters of the interview.  During 
the final quarter of the interview, the veteran was a little 
more somber, but not to the point of overt depression.  He 
had no tears, anxiety, or depression while recounting 
traumatic experiences in Vietnam.  There was no evidence of 
hypervigilance nor did the veteran startle at sudden nearby 
noise.  The examiner reported that he was unable to discern 
any objective signs of PTSD.  The diagnoses were personality 
disorder, hyperaggressive, substance abuse, glib historical 
style, polysubstance abuse, and PTSD.

The veteran was accorded a VA psychiatric examination in May 
1995.  At that time, he reported the above mentioned 
stressors.  The veteran also complained of nightmares four 
times a week, hallucinations, anxiety, and alienation from 
family.  On examination, he chose a seat with his back to the 
wall.  His gaze at times was intense, especially when 
recalling events in Vietnam.  The examiner noted that the 
veteran's claims folder was unavailable.  A provisional 
diagnosis of PTSD was given.

VA outpatient treatment records dated from April 1994 to 
September 1995 show that the veteran was involved in 
individual therapy.

The veteran was accorded a VA examination in November 1995.  
At that time, he complained of sleep deprivation, nightmares, 
violence, aggression, depression, flashbacks which are 
decreased with medications, black outs, memory impairment-
concentration deficit, substance abuse-marijuana, exaggerated 
startle response.  On examination, the veteran maintained 
good eye contact.  His speech had impoverished content.  When 
directly question, the veteran needed choices to respond to 
most of the questions about his feelings or symptoms.  The 
diagnosis was PTSD.  

The veteran was accorded another VA examination in November 
1995.  The veteran reported three specific Vietnam events 
that are the subject of his recurrent nightmares.  The 
nightmares included the helicopter incident noted above, 
suicide of the Vietnamese mother and child, and the 
eyewitnessed death of a newly arrived soldier from an 
incoming rocket.  The same group of events listed above as 
nightmare content, recur as intrusive memories.  The veteran 
reported flashbacks as recent April 1994.  He reported sleep 
disturbance, irritability, hypervigilance, and crowd 
avoidance.  On examination, memory for both recent and remote 
events was adequate.  Inappropriateness and incongruity of 
affect to ideation was noted when the veteran reported his 
flashback to helicopter blade mutilation of the troops.  The 
veteran's general affect was seriousness and concern.  He 
displayed moderate, general somatic tension.  The veteran 
displayed disturbance of rhythm of speech when he described 
his stressor events.  The veteran did not display 
hypervigilance or startle response to noise.  The diagnoses 
were PTSD, personality disorder not otherwise specified, 
substance abuse, hyperaggressive, history of alcoholism, and 
marijuana abuse.

In April 1995, the RO requested supporting evidence of the 
claimed inservice stressors from the United States Army and 
Joint Services Environmental Support Group (ESG) (now known 
as the United States Armed Services Center for Research of 
Unit Records).  In April 1996 ESG provided an extract of 
combat operations The ESG noted that elements of the 
veteran's unit, the 223rd Supply and Service Company, were at 
the Quang Tri Combat Base in May 1971.  The ESG enclosed an 
After Action Report that documented attacks against the Quang 
Tri Combat Base on two dates in May 1971, but the ESG noted 
that there was no mention of the veteran's unit.  The records 
did not list the number of mortar attacks that hit Quang Tri.  
The ESG further wrote that the veteran would need to provide 
specific combat incidents and casualties for more detail 
documentation.  In addition, the response noted that 
stressors such as witnessing Vietnamese women and children 
"blowing themselves up, witnessing casualties, or being 
surrounded by Vietnamese soldiers" were seldom found in 
combat records.  

In February and July 1996, several of the veteran's friends 
provided statements on the veteran's behalf.  In February 
1996, a friend who was a Vietnam veteran provided a statement 
on the veteran's behalf.  None of these persons served with 
the veteran in Vietnam, and they did not report direct 
knowledge of the circumstances of the veteran's service.  
There were no dates, names or locations included in the 
statement.

The claims folder reflects that letters sent to the veteran 
at his last known address were returned as undeliverable.


Analysis

Service connection may be granted for a disease or injury 
incurred in or aggravated by wartime service. 38 U.S.C.A. §§ 
1110; 38 C.F.R. § 3.303.  Service connection may also be 
granted for a disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

In accordance with 38 C.F. § 3.304(f), service connection for 
PTSD requires: medical evidence establishing a clear 
diagnosis of the condition; credible supporting evidence that 
the claimed in-service stressors actually occurred; and, 
medical evidence of a link between current symptoms and the 
claimed in-service stressor. 38 C.F.R. § 3.304(f); Cohen v. 
Brown, 10 Vet. App. 128, 138 (1997); Moreau v. Brown, 9 Vet. 
App. 389, 394-95 (1996).

In Zarycki v. Brown, 6 Vet. App. 91 (1993), the United States 
Court of Appeals for Veterans Claims (Court) held that the 
presence of a recognizable stressor is the essential 
prerequisite to support the diagnosis of PTSD.  The Court 
held that 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304, 
contemplates evidence establishing a stressor while the 
veteran engaged in combat with the enemy.  See Hayes v. 
Brown, 5 Vet. App. 60 lay (1993).  Whether a veteran engaged 
in combat with the enemy must be determined through 
recognized military citations or other service department 
evidence.  In other words, the claimant's assertions that he 
engaged in combat with the enemy are not sufficient, by 
themselves, to establish this fact.  The record must first 
contain recognized military citations or other supportive 
evidence to corroborate the veteran's assertions that he 
engaged in combat with the enemy. Zarycki at 98.

Where the veteran was engaged in combat and the claimed 
stressors are related to such combat, the veteran's testimony 
must be accepted as conclusive as to the actual occurrence 
and no further development for corroborative evidence will be 
required. 38 C.F.R. § 3.304(f); West v. Brown, 7 Vet. App. 
70, 76 (1994).  Where the veteran did not engage in combat 
with the enemy, his uncorroborated testimony, is insufficient 
to establish the alleged noncombat stressor.  Dizoglio v. 
Brown, 9 Vet. App. 163, 166 (1996); West at 76. Credible 
supporting evidence is required. 38 C.F.R. § 3.304(f); 
Dizoglio at 166.

The Court has stated that "[j]ust because a physician or 
other health professional accepted the appellant's 
description of his Vietnam experiences as credible and 
diagnosed the appellant as suffering from post-traumatic 
stress disorder does not mean the [Board is] required to 
grant service connection for post-traumatic stress 
disorder."  Wilson v. Derwinski, 2 Vet. App. 614, 618 
(1992).  Simply stated, in general, the Board is not required 
to accept an appellant's uncorroborated account of his 
Vietnam experiences.  See Swann v. Brown, 5 Vet. App. 229, 
233 (1993); Wood v. Derwinski, 1 Vet. App. 190, 192 (1991).

The veteran served as a heavy truck driver during active 
service in Vietnam.  For most of that time he served with a 
support unit.  The veteran's military occupational specialty 
does not support the contention that he was involved in 
combat with the enemy.  The veteran's personnel records do 
not show that he was awarded the Purple Heart Medal, Combat 
Infantry Badge or similar citation.  The veteran did receive 
that Vietnam Service Medal, National Defense Service Medal, 
and the Vietnam Campaign Medal.  These decorations, in and of 
themselves, do not show that veteran engaged in combat with 
the enemy.

Clearly, the veteran did not have a combat military 
occupational specialty.  There is no other service department 
evidence that that the veteran engaged in combat with the 
enemy.  Other than the veteran's own statements, there is no 
other supporting evidence of the alleged stressors.

The Board also finds that his claimed stressors are not 
corroborated by supporting evidence.  As stated above ESG 
could not verify any of the veteran's reported stressors.  
The letters from the veteran's friends and acquaintances do 
not report any direct knowledge of the veteran's activities 
while in service.

Although the record contains diagnoses of PTSD, the Court has 
stated that "[j]ust because a physician or other health 
professional accepted the veteran's description of his 
Vietnam experiences as credible and diagnosed the appellant 
as suffering from post-traumatic stress disorder does not 
mean the [Board is] required to grant service connection for 
post-traumatic stress disorder."  Based on the evidence 
submitted the alleged stressors are not supported; therefore, 
the Board concludes that service connection for PTSD cannot 
be granted.

Various VA examiners provided medical opinions, based on 
examination of the veteran over 20 years after separation, 
that the veteran's PTSD was related to his service.  However, 
as stated above the medical opinion was based on the 
veteran's self-reported history.  In addition, the Court has 
held that credible supporting evidence of the actual 
occurrence of an in-service stressor cannot consist solely of 
after-the-fact medical nexus evidence.  Moreau v. Brown, 9 
Vet. App. 389 (1996).  Therefore the Board must conclude that 
the preponderance of the evidence is against the claim for 
service connection for PTSD.


ORDER

Service connection for PTSD is denied.  



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals


 


